Greenblott, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed August 1, 1968, which suspended the accumulation of benefit rights by claimant during a period of seven consecutive weeks effective October 3, 1967, on the ground he lost his employment because of an industrial controversy in the establishment in which he was employed (Labor Law, § 592, subd. 1). Appellant was employed as a truck driver for a contractor in the road construction business. The board found that appellant lost his employment as a result of a strike by “ operating engineers employed at all of the road construction job sites in which the employer was engaged in construction work ”, Subdivision 1 of section 592 provides, with respect to unemployment stemming from an “industrial controversy ”, that benefits are suspended for the first seven weeks or until “the day after such strike, lockout or other industrial controversy [is] terminated ”, whichever is sooner. The purpose of this section is clear and unambiguous. “It governs all eases of unemployment resulting from a strike or other industrial controversy”. (Matter of Heitzenrater [Hooker Chem. Corp.— Catherwood], 19 N Y 2d 1, 8; [emphasis supplied].) " Suspension under section 592 demands proof neither of individual participation in or financial aid to the industrial controversy nor interest in its outcome.” (Matter of Ferrara [Catherwood], 10 N Y 2d 1, 8.) The record supports the board’s determination that appellant’s unemployment resulted from the strike by the operating engineers. Decision affirmed, without costs. Gibson, P. J., Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by Greenblott, J.; Aulisi, J., not voting.